Exhibit 99.1 PRESS RELEASE For Immediate Release Monolithic Power Systems, Inc. 79 Great Oaks Boulevard San Jose, CA 95119 USA T: 408-826-0600, F: 408-826-0601 www.monolithicpower.com Monolithic Power Systems Announces Results for the Third Quarter E nded September 30, 2015 S AN JOSE, California, October 26, 2015 Monolithic Power Systems, Inc. (MPS) (Nasdaq: MPWR), a leading company in high performance power solutions , today announced financial results for the quarter ended September 30, 2015. The results for the quarter ended September 30, 2015 are as follows: ● Net revenue was $91.2 million, a 12.0% increase from $81.4 million in the second quarter of 2015 and a 16.4% increase from $78.3 million in the third quarter of 2014. ● GAAP gross margin was 54.2%, compared with 54.2% in the third quarter of 2014. ● Non-GAAP gross margin(1) was 55.1%, which excluded the impact of $0.3 million for stock-based compensation expense and $0.5 million for the amortization of acquisition-related intangible assets, compared with 54.9% in the third quarter of 2014, which excluded the impact of $0.2 million for stock-based compensation expense and $0.3 million for the amortization of acquisition-related intangible assets. ● GAAP operating expenses were $36.1 million, compared with $32.0 million for the quarter ended September 30, 2014. ● Non-GAAP(1) operating expenses were $26.5 million, which excluded $10.1 million for stock-based compensation expense and $0.5 million for deferred compensation plan income, compared with $23.4 million, which excluded $8.6 million for stock-based compensation expense, $0.1 million for acquisition-related transaction costs and $0.1 million for deferred compensation plan income, for the quarter ended September 30, 2014. ● GAAP operating income was $13.3 million, compared with $10.4 million for the quarter ended September 30, 2014. ● Non-GAAP(1) operating income was $23.8 million, which excluded $10.5 million for stock-based compensation expense, $0.5 million for the amortization of acquisition-related intangible assets, and $0.5 million for deferred compensation plan income, compared with $19.6 million, which excluded $8.9 million for stock-based compensation expense, $0.1 million for acquisition-related transaction costs, $0.3 million for the amortization of acquisition-related intangible assets and $0.1 million for deferred compensation plan income, for the quarter ended September 30, 2014. ● GAAP net income was $11.2 million and GAAP earnings per share were $0.28 per diluted share. Comparatively, GAAP net income was $11.2 million and GAAP earnings per share were $0.28 per diluted share for the quarter ended September 30, 2014. ● Non-GAAP(1) net income was $22.4 million and non-GAAP earnings per share were $0.55 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan income and related tax effects, compared with non-GAAP net income of $18.3 million and non-GAAP earnings per share of $0.46 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, acquisition-related transaction costs, net deferred compensation plan income and related tax effects, for the quarter ended September 30, 2014. The results for the nine months ended September 30, 2015 are as follows: ● Net revenue was $246.1 million, a 19.0% increase from $206.8 million for the nine months ended September 30, 2014. ● GAAP gross margin was 54.1%, compared with 54.0% for the nine months ended September 30, 2014. ● Non-GAAP gross margin(1) was 55.0%, which excluded the impact of $0.8 million for stock-based compensation expense and $1.2 million for the amortization of acquisition-related intangible assets, compared with 54.5% for the nine months ended September 30, 2014, which excluded the impact of $0.7 million for stock-based compensation expense and $0.3 million for the amortization of acquisition-related intangible assets. ● GAAP operating expenses were $104.0 million, compared with $85.5 million for the nine months ended September 30, 2014. ● Non-GAAP(1) operating expenses were $76.1 million, which excluded $28.4 million for stock-based compensation expense and $0.5 million for deferred compensation plan income, compared with $60.8 million, which excluded $24.2 million for stock-based compensation expense, $0.6 million for acquisition-related transaction costs and $0.1 million for deferred compensation plan income, for the nine months ended September 30, 2014. ● GAAP operating income was $29.3 million, compared with $26.1 million for the nine months ended September 30, 2014. ● Non-GAAP(1) operating income was $59.2 million, which excluded $29.2 million for stock-based compensation expense, $0.5 million for deferred compensation plan income, and $1.2 million for the amortization of acquisition-related intangible assets, compared with $51.8 million, which excluded $24.9 million for stock-based compensation expense, $0.6 million for acquisition-related transaction costs, $0.3 million for the amortization of acquisition-related intangible assets and $0.1 million for deferred compensation plan income, for the nine months ended September 30, 2014. ● GAAP net income was $25.1 million and GAAP earnings per share were $0.62 per diluted share. Comparatively, GAAP net income was $26.6 million and GAAP earnings per share were $0.67 per diluted share for the nine months ended September 30, 2014. ● Non-GAAP(1) net income was $56.1 million and non-GAAP earnings per share were $1.38 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan expense and related tax effects, compared with non-GAAP net income of $48.6 million and non-GAAP earnings per share of $1.23 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, acquisition-related transaction costs, net deferred compensation plan income and related tax effects, for the nine months ended September 30, 2014. The following is a summary of revenue by end market for the periods indicated, estimated based on MPS’s assessment of available end market data (in millions): Three Months Ended September 30, Nine Months Ended September 30, End Market Communication $ 14.8 $ 16.2 $ 49.2 $ 46.8 Storage and Computing 18.0 12.8 42.0 34.1 Consumer 39.5 35.5 106.5 90.2 Industrial 18.9 13.8 48.4 35.7 Total $ 91.2 $ 78.3 $ 246.1 $ 206.8 The following is a summary of revenue by product family for the periods indicated (in millions): Three Months Ended September 30, Nine Months Ended September 30, Product Family DC to DC $ 82.7 $ 70.2 $ 222.2 $ 185.3 Lighting Control 8.5 8.1 23.9 21.5 Total $ 91.2 $ 78.3 $ 246.1 $ 206.8 “As expected, we outperformed the market," said Michael Hsing, CEO and founder of MPS. Business Outlook The following are MPS’ financial targets for the fourth quarter ending December 31, 2015: ● Revenue in the range of $84 million to $88 million. ● GAAP gross margin between 53.9% and 54.9%. Non-GAAP(1) gross margin between 54.6% and 55.6%. This excludes an estimated impact of stock-based compensation expenses of 0.3% and amortization of acquisition-related intangible assets of 0.4%. ● GAAP R&D and SG&A expenses between $34.2 million and $36.2 million. Non-GAAP(1) R&D and SG&A expenses between $25.0 million and $26.0 million. This excludes an estimate of stock-based compensation expenses in the range of $9.2 million to $10.2 million. ● Total stock-based compensation expense of $9.5 million to $10.5 million. ● Litigation expenses of $200,000 to $400,000. ● Other income of $200,000 to $300,000 before foreign exchange gains or losses. ● Fully diluted shares outstanding between 41.1 million and 41.5 million before shares buyback. (1) Non-GAAP net income, non-GAAP earnings per share, non-GAAP gross margin, non-GAAP R&D and SG&A expenses, non-GAAP operating expenses and non-GAAP operating income differ from net income, earnings per share, gross margin, R&D and SG&A expenses, operating expenses and operating income determined in accordance with GAAP (Generally Accepted Accounting Principles in the United States). Non-GAAP net income and non-GAAP earnings per share exclude the effect of stock-based compensation expense, amortization of acquisition-related intangible assets, acquisition-related transaction costs, deferred compensation plan income/expense and related tax effects. Non-GAAP gross margin exclude the effect of stock-based compensation expense and amortization of acquisition-related intangible assets. Non-GAAP operating expenses exclude the effect of stock-based compensation expense, acquisition-related transaction costs and deferred compensation plan income/expense. Non-GAAP operating income excludes the effect of stock-based compensation expense, amortization of acquisition-related intangible assets, acquisition-related transaction costs and deferred compensation plan income/expense. Projected non-GAAP gross margin excludes the effect of stock-based compensation expense and amortization of acquisition-related intangible assets. Projected non-GAAP R&D and SG&A expenses exclude the effect of stock-based compensation expense. These non-GAAP financial measures are not prepared in accordance with GAAP and should not be considered as a substitute for, or superior to, measures of financial performance prepared in accordance with GAAP. A schedule reconciling non-GAAP financial measures is included at the end of this press release. MPS utilizes both GAAP and non-GAAP financial measures to assess what it believes to be its core operating performance and to evaluate and manage its internal business and assist in making financial operating decisions. MPS believes that the inclusion of non-GAAP financial measures, together with GAAP measures, provides investors with an alternative presentation useful to investors' understanding of MPS’ core operating results and trends. Additionally, MPS believes that the inclusion of non-GAAP measures, together with GAAP measures, provides investors with an additional dimension of comparability to similar companies. However, investors should be aware that non-GAAP financial measures utilized by other companies are not likely to be comparable in most cases to the non-GAAP financial measures used by MPS. Conference Call MPS plans to conduct an investor teleconference covering its quarter ended September 30, 2015 results at 2:00 p.m. PT / 5:00 p.m. ET, October 26, 2015. To access the conference call and the following replay of the conference call, go to http://ir.monolithicpower.com and click on the webcast link. From this site, you can listen to the teleconference, assuming that your computer system is configured properly. In addition to the webcast replay, which will be archived for all investors for one year on the MPS website, a phone replay will be available for seven days after the live call at (404) 537-3406 , code number . This press release and any other information related to the call will also be posted on the website. Safe Harbor Statement This press release contains, and statements that will be made during the accompanying teleconference will contain, forward-looking statements, as that term is defined in the Private Securities Litigation Reform Act of 1995, including, among other things, (i) projected revenues, GAAP and non-GAAP gross margin, GAAP and non-GAAP R&D and SG&A expenses, stock-based compensation expenses, amortization of acquisition-related intangible assets, litigation expenses, other income and diluted shares outstanding for the quarter ending December 31, 2015, (ii) our outlook for the long-term prospects of the company, including our performance against our business plan, expected revenue growth and the prospects of our new product families, (iii) our ability to penetrate new markets and expand our market share, (iv) the seasonality of our business, (v) our ability to reduce our expenses, and (vi) statements of the assumptions underlying or relating to any statement described in (i), (ii), (iii), (iv), or (v). These forward-looking statements are not historical facts or guarantees of future performance or events, are based on current expectations, estimates, beliefs, assumptions, goals, and objectives, and involve significant known and unknown risks, uncertainties and other factors that may cause actual results to be materially different from the results expressed by these statements. Readers of this press release and listeners to the accompanying conference call are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date hereof. Factors that could cause actual results to differ include, but are not limited to, our ability to attract new customers and retain existing customers; acceptance of, or demand for, MPS’ products, in particular the new products launched within the past 18 months, being different than expected; competition generally and the increasingly competitive nature of our industry; any market disruptions or interruptions in MPS’ schedule of new product release development; adverse changes in production and testing efficiency of our products; our ability to realize the anticipated benefits of companies and products that we acquire, and our ability to effectively and efficiently integrate these acquired companies and products into our operations; our ability to manage our inventory levels; adverse changes in government regulations in foreign countries where MPS has offices or operations; the effect of catastrophic events; adequate supply of our products from our third-party manufacturing partners; the risks, uncertainties and costs of litigation in which we are involved; the outcome of any upcoming trials, hearings, motions and appeals; the adverse impact on MPS’ financial performance if its tax and litigation provisions are inadequate; adverse changes or developments in the semiconductor industry generally; difficulty in predicting or budgeting for future customer demand and channel inventories, expenses and financial contingencies; and other important risk factors identified in MPS’ Securities and Exchange Commission (SEC) filings, including, but not limited to, its annual report on Form 10-K filed with the SEC on March 2, 2015 and quarterly report on Form 10-Q filed with the SEC on August 3, 2015. The forward-looking statements in this press release represent MPS’ projections and current expectations, as of the date hereof, not predictions of actual performance. MPS assumes no obligation to update the information in this press release or in the accompanying conference call. About Monolithic Power Systems Monolithic Power Systems, Inc. (MPS) provides small, highly energy efficient, easy-to-use power solutions for systems found in industrial applications, telecom infrastructures, cloud computing, automotive, and consumer applications. MPS' mission is toreduce total energy consumption in its customers' systems with green, practical, compact solutions. The company was founded by Michael R. Hsing in 1997 and is headquartered in San Jose, CA. MPS can be contacted through its website at www.monolithicpower.com or its support offices around the world. ### Monolithic Power Systems, MPS, and the MPS logo are registered trademarks of Monolithic Power Systems, Inc. in the U.S. and trademarked in certain other countries. Contact: Meera Rao Chief Financial Officer Monolithic Power Systems, Inc. 408-826-0777 investors@monolithicpower.com Condensed Consolidated Balance Sheets (Unaudited, in thousands, except par value) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ 76,616 $ 126,266 Short-term investments 153,047 112,452 Accounts receivable, net 30,475 25,630 Inventories 67,309 40,918 Prepaid expenses and other current assets 2,521 2,880 Total current assets 329,968 308,146 Property and equipment, net 60,088 62,942 Long-term investments 5,364 5,389 Goodwill 6,571 6,571 Acquisition-related intangible assets, net 5,566 6,812 Deferred tax assets, net 1,031 1,049 Other long-term assets 11,491 8,457 Total assets $ 420,079 $ 399,366 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 15,661 $ 13,138 Accrued compensation and related benefits 14,256 9,020 Accrued liabilities 18,703 14,703 Total current liabilities 48,620 36,861 Deferred tax and other tax liabilities 3,229 5,876 Other long-term liabilities 14,117 10,204 Total liabilities 65,966 52,941 Stockholders' equity: Common stock, $0.001 par value; shares authorized: 150,000; shares issued and outstanding: 39,503 and 38,832 as of September 30, 2015 and December 31, 2014, respectively 251,298 240,500 Retained earnings 99,731 100,114 Accumulated other comprehensive income 3,084 5,811 Total stockholders’ equity 354,113 346,425 Total liabilities and stockholders’ equity $ 420,079 $ 399,366 Condensed Consolidated Statement s of Operations (Unaudited, in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ 91,194 $ 78,335 $ 246,148 $ 206,832 Cost of revenue 41,754 35,872 112,896 95,173 Gross profit 49,440 42,463 133,252 111,659 Operating expenses: Research and development 17,272 14,679 49,053 43,649 Selling, general and administrative 18,722 17,006 54,204 49,968 Litigation expense (benefit), net 136 332 717 ) Total operating expenses 36,130 32,017 103,974 85,524 Income from operations 13,310 10,446 29,278 26,135 Interest and other income (expense), net (6 ) 202 871 686 Income before income taxes 13,304 10,648 30,149 26,821 Income tax provision (benefit) 2,103 ) 5,086 186 Net income $ 11,201 $ 11,221 $ 25,063 $ 26,635 Net income per share: Basic $ 0.28 $ 0.29 $ 0.64 $ 0.69 Diluted $ 0.28 $ 0.28 $ 0.62 $ 0.67 Weighted-average shares outstanding: Basic 39,592 38,785 39,422 38,646 Diluted 40,689 39,727 40,676 39,618 Cash dividends declared per common share $ 0.20 $ 0.15 $ 0.60 $ 0.30 SUPPLEMENTAL FINANCIAL INFORMATION STOCK-BASED COMPENSATION EXPENSE (Unaudited, in thousands) Three Months Ended September 30, Nine Months Ended September 30, Cost of revenue $ 303 $ 246 $ 829 $ 669 Research and development 2,932 2,388 8,055 6,638 Selling, general and administrative 7,240 6,225 20,307 17,565 Total stock-based compensation expense $ 10,475 $ 8,859 $ 29,191 $ 24,872 RECONCILIATION OF NET INCOME TO NON-GAAP NET INCOME (Unaudited, in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Net income $ 11,201 $ 11,221 $ 25,063 $ 26,635 Net income as a percentage of revenue % Adjustments to reconcile net income to non-GAAP net income: Stock-based compensation expense 10,475 8,859 29,191 24,872 Amortization of acquisition-related intangible assets 513 306 1,246 306 Acquisition-related transaction costs - 107 - 622 Deferred compensation plan expense (income) ) ) 77 ) Tax effect 284 ) 536 ) Non-GAAP net income $ 22,441 $ 18,324 $ 56,113 $ 48,573 Non-GAAP net income as a percentage of revenue % Non-GAAP net income per share: Basic $ 0.57 $ 0.47 $ 1.42 $ 1.26 Diluted $ 0.55 $ 0.46 $ 1.38 $ 1.23 Shares used in the calculation of non-GAAP net income per share: Basic 39,592 38,785 39,422 38,646 Diluted 40,689 39,727 40,676 39,618 RECONCILIATION OF GROSS MARGIN TO NON-GAAP GROSS MARGIN (Unaudited, in thousands) Three Months Ended September 30, Nine Months Ended September 30, Gross profit $ 49,440 $ 42,463 $ 133,252 $ 111,659 Gross margin % Adjustments to reconcile gross profit to non-GAAP gross profit: Stock-based compensation expense 303 246 829 669 Amortization of acquisition-related intangible assets 513 306 1,246 306 Non-GAAP gross profit $ 50,256 $ 43,015 $ 135,327 $ 112,634 Non-GAAP gross margin % RECONCILIATION OF OPERATING EXPENSES TO NON-GAAP OPERATING EXPENSES (Unaudited, in thousands) Three Months Ended September 30, Nine Months Ended September 30, Total operating expenses $ 36,130 $ 32,017 $ 103,974 $ 85,524 Adjustments to reconcile total operating expenses to non-GAAP total operating expenses: Stock-based compensation expense ) Acquisition-related transaction costs - ) - ) Deferred compensation plan income 511 110 491 110 Non-GAAP operating expenses $ 26,469 $ 23,407 $ 76,103 $ 60,809 RECONCILIATION OF OPERATING INCOME TO NON-GAAP OPERATING INCOME (Unaudited, in thousands) Three Months Ended September 30, Nine Months Ended September 30, Total operating income $ 13,310 $ 10,446 $ 29,278 $ 26,135 Operating income as a percentage of revenue % Adjustments to reconcile total operating income to non-GAAP total operating income: Stock-based compensation expense 10,475 8,859 29,191 24,872 Amortization of acquisition-related intangible assets 513 306 1,246 306 Acquisition-related transaction costs - 107 - 622 Deferred compensation plan income ) Non-GAAP operating income $ 23,787 $ 19,608 $ 59,224 $ 51,825 Non-GAAP operating income as a percentage of revenue % 2 RECONCILIATION OF GROSS MARGIN TO NON-GAAP GROSS MARGIN (Unaudited) Three Months Ending September 30, 2014 December 31, 2015 Low High Gross margin % % Adjustments to reconcile gross margin to non-GAAP gross margin: Stock-based compensation expense % % Amortization of acquisition-related intangible assets % % Non-GAAP gross margin % % RECONCILIATION OF R&D AND SG&A EXPENSES TO NON-GAAP R&D AND SG&A EXPENSES (Unaudited, in thousands) Three Months Ending September 30, 2014 December 31, 2015 Low High R&D and SG&A expense $ 34,200 $ 36,200 Adjustments to reconcile R&D and SG&A expense to non-GAAP R&D and SG&A expense: Stock-based compensation expense ) ) Non-GAAP R&D and SG&A expense $ 25,000 $ 26,000
